DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 and its dependent claims are allowed.  Prior art fails to teach or suggests a reticulated tube that has restricted peripheral parts suppress a decrease in an inner diameter of the reticulated tube in an extended state, when considered in view of the rest of the limitations of the claim.
Claims 16, 19 are allowed.  Prior art of record fails to teach or suggest a method of manufacturing an optical fiber unit including steps of inserting the plurality of optical fibers into the tubular member while the reticulated tube is folded; and extending the folded-state reticulated tube in the longitudinal direction by pulling out the end part of the reticulated tube from the tubular member, when considered in view of the rest of the limitations of the claims, since the plurality of fibers are already placed in the tubular member Yokogawa’s invention during the cable’s manufacturing process and cannot be done at the same time as inserting the fiber into the reticulated tube.
Claims 20, 22-26 are allowed.  Prior art of record fails to teach or suggest a method of manufacturing an optical fiber unit including a reticulated tube configured to accommodate a plurality of optical fibers inserted therethrough,  and a step of disposing the folded reticulated tube on a tubular member that is configured to accommodate the fiber insertion, when considered in view of the rest of the limitations of the claims, since the plurality of fibers are already placed in the tubular member Yokogawa’s invention during the cable’s manufacturing process and are not done to accommodate the insertion of the fibers through the reticulated tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883